Exhibit 10.1




FOURTH AMENDMENT
dated as of March 29, 2017
among
LAS VEGAS SANDS, LLC,
as Borrower
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO,
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent


THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC, BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., FIFTH THIRD BANK
and MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., FIFTH THIRD BANK and MERRILL LYNCH, PIERCE FENNER &
SMITH INCORPORATED,
as Syndication Agents,
and
MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents






        

--------------------------------------------------------------------------------






FOURTH AMENDMENT dated as of March 29, 2017 (this “Amendment”), to the Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among LAS VEGAS SANDS, LLC, a Nevada limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto and The Bank of Nova Scotia (“Scotiabank”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”). Scotiabank,
Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,
Fifth Third Bank and Merrill Lynch, Pierce, Fenner & Smith Incorporated are
acting as joint lead arrangers and joint bookrunners in connection with this
Amendment (collectively, in such capacities, the “Amendment Arrangers”). Morgan
Stanley Senior Funding, Inc. and Sumitomo Mitsui Banking Corporation are acting
as senior managing agents in connection with this Amendment (collectively, in
such capacity, the “Amendment Senior Managing Agents”).
A.    All capitalized terms used but not defined herein shall have the meanings
given them in the Amended Credit Agreement (as defined below).
B.    Pursuant to the Existing Credit Agreement, certain Lenders (the “Existing
Term Lenders”) have extended credit to the Borrower, consisting of (i) Term B
Loans (the “Existing Term Loans”) and (ii) Revolving Commitments.
C.    The Borrower has engaged the Amendment Arrangers to act as joint arrangers
and joint bookrunners in structuring and facilitating this Amendment. This
Amendment is a “Refinancing Amendment” as defined in Section 2.24(j) of the
Existing Credit Agreement.
D.    The Borrower has requested all of the Existing Term Loans be refinanced
with new term loans under a new term loan facility (the “Refinancing Term Loan
Facility”) by obtaining Refinancing Term Loan Commitments (as defined below).
E.    Upon the Fourth Amendment Effective Date, the new term loans under the
Refinancing Term Loan Facility (such new loans, collectively, the “Refinancing
Term Loans”) will replace and refinance the Existing Term Loans in their
entirety.
F.    Each Existing Term Lender that executes and delivers a signature page to
this Amendment in the form of Exhibit A hereto (a “Continuing Term Lender
Addendum”) and, in connection therewith, agrees to continue all of its Existing
Term Loans (such continued Existing Term Loans, the “Continued Term Loans” and
such Lenders, collectively, the “Continuing Term Lenders”), will thereby (i)
agree to the terms of this Amendment and the Existing Credit Agreement as
amended by this Amendment (the “Amended Credit Agreement”) and (ii) agree to
continue all of its Existing Term Loans outstanding on the Effective Date as
Refinancing Term Loans in a principal amount equal to the aggregate principal
amount of such Existing Term Loans so continued.
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Existing Credit Agreement. The Existing Credit
Agreement is hereby amended as follows:


        

--------------------------------------------------------------------------------





(a)    On and after the Fourth Amendment Effective Date, all references to (i)
“Term B Loans” in the Existing Credit Agreement shall be deemed to be references
to the “Refinancing Term Loans” and (ii) the “Term B Facility” in the Credit
Agreement shall be deemed to be references to the “Refinancing Term Loan
Facility”, in each case, with such changes as are set forth in this Amendment,
except as the context may otherwise require.
(b)    Section 1.1 of the Existing Credit Agreement is hereby amended as
follows:
(i)    The last sentence of the definition of “Applicable Margin” is hereby
deleted in its entirety and replaced with:
“Notwithstanding the foregoing, the “Applicable Margin” for Term B Loans from
and after the Fourth Amendment Effective Date shall be as set forth below:
Base Rate Loans
Eurodollar Rate Loans”
1.00%
2.00%
 
 

(ii)    The definition of “Term B Loan Commitment” is amended by deleting the
final sentence thereof and replacing it with the following sentence: “The
aggregate amount of the Term B Loan Commitments as of the Fourth Amendment
Effective Date is $2,182,500,000.”
(iii)    The following definition is added in the appropriate alphabetical order
to Section 1.1:
“Fourth Amendment Effective Date” means March 29, 2017.”
(iv)    The definition of “Term B Facility Maturity Date” is hereby deleted in
its entirety and replaced with:
“Term B Facility Maturity Date” means March 29, 2024.”
(c)    Section 2.13 of the Existing Credit Agreement is hereby amended by adding
the following after Section 2.13(c):
“(d) In the event that, on or prior to the sixth month anniversary of the Fourth
Amendment Effective Date, the Borrower shall (x) make a prepayment of the Term B
Loans (that are in effect on the Fourth Amendment Effective Date) pursuant to
Section 2.13(a) with the proceeds of any new or replacement tranche of term
loans that have an All-In Yield that is less than the All-In Yield of such Term
B Loans or (y) effect any amendment to this Agreement which reduces the All-In
Yield of the Term B Loans (or any mandatory assignment under Section 2.23 by a
Non-Consenting Lender shall have been made in connection therewith), the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the


2
        

--------------------------------------------------------------------------------





Term B Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Term B Loans for which the
All-In Yield has been reduced pursuant to such amendment. Such amounts shall be
due and payable on the date of such prepayment or the effective date of such
amendment, as the case may be.”
(d)    Section 2.15(c) of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“(c) The Borrower shall be required to apply all PA Subsidiary Net Asset Sale
Proceeds received, directly or indirectly, by any Credit Party to repay amounts
outstanding under the PA Investment Note owed by the PA Subsidiaries, within
five Business Days of the receipt thereof. For the avoidance of doubt and
notwithstanding anything to the contrary contained in this Agreement, if all
amounts outstanding under the PA Investment Note owed by the PA Subsidiaries
have been repaid in full, the amount of any remaining PA Subsidiary Net Asset
Sale Proceeds may be applied for general corporate purposes of Borrower and its
Affiliates.”
SECTION 2.    Refinancing Term Loans. Subject to the terms and conditions set
forth herein, each Continuing Term Lender agrees (i) to continue all of its
Existing Term Loan as a Refinancing Term Loan on the date requested by the
Borrower to be the Fourth Amendment Effective Date in a principal amount equal
to such Continuing Term Lender’s Refinancing Term Loan Commitment (as defined
below) and (ii) agrees to this Amendment and the terms of the Amended Credit
Agreement.
(a)    The “Refinancing Term Loan Commitment” of any Continuing Term Lender will
be the amount of its Existing Term Loans as set forth in the Register as of the
Effective Date, which shall be continued as an equal principal amount of
Refinancing Term Loans. The continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its Refinancing Term Loan.
(b)    The provisions of the Existing Credit Agreement with respect to
indemnification, reimbursement of costs and expenses and increased costs shall
continue in full force and effect with respect to, and for the benefit of, each
Existing Term Lender in respect of such Lender’s Existing Term Loans.
Notwithstanding the foregoing, and notwithstanding Section 2.9(a) of the Amended
Credit Agreement, each Continuing Term Lender hereby waives any break funding
payments in respect of such Lender’s Existing Term Loans, whether pursuant to
Section 2.19 of the Amended Credit Agreement or otherwise.
(c)    The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by repayment
of Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of Refinancing Term Loans in the same amount.


3
        

--------------------------------------------------------------------------------





(d)    Each Lender with Existing Term Loans that are not continued as Continued
Term Loans as contemplated hereby shall be repaid, at par, on the Fourth
Amendment Effective Date with the proceeds from additional Refinancing Term
Loans to be provided by one or more Lenders. For purposes of the repayment on
the Fourth Amendment Effective Date of any Existing Term Loans that are not
continued as Continued Term Loans, to the extent that Existing Term Lenders
constituting Required Lenders consent to this Amendment, the Administrative
Agent and the Continuing Term Lenders hereby waive the notice requirements set
forth in Section 2.9(a) of the Credit Agreement of at least three Business Days,
in the case of Eurodollar Loans, and at least one Business Day, in the case of
Base Rate Loans.
SECTION 3.    Fees. The Borrower agrees to pay a fee to each Amendment Arranger,
on the Fourth Amendment Effective Date, in accordance with the Engagement
Letter, dated as of March 29, 2017, among the Borrower and the Amendment
Arrangers (the “Engagement Letter”).
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the other parties hereto, that: (a) the representations and warranties set forth
in Section 4 of the Amended Credit Agreement and the other Credit Documents are
true, correct and complete in all material respects on and as of the date hereof
(or, with respect to any representations or warranties that are themselves
modified or qualified by materiality or a “Material Adverse Effect” standard,
such representations or warranties are true, correct and complete in all
respects on and as of the date hereof), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date (or, with respect to any representations or warranties that are
themselves modified or qualified by materiality or a “Material Adverse Effect”
standard, such representations or warranties were true, correct and complete in
all respects as of such earlier date) and (b) after giving effect to this
Amendment, no Potential Event of Default or Event of Default has occurred and is
continuing.
SECTION 5.    Effectiveness. This Amendment and the Amended Credit Agreement
shall become effective as of the first date (the “Fourth Amendment Effective
Date”) that each of the following conditions have been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) the Guarantors, (iii) the Administrative Agent, (iv) the
Collateral Agent and (v) the Requisite Lenders. The Administrative Agent shall
have received Continuing Term Lender Addenda from Continuing Term Lenders
providing for Continued Term Loans in an amount that, when added to the balance
of additional Refinancing Term Loans being made on such date, equals the Term B
Loan Commitment.
(b)    The Borrower shall have paid to the Amendment Arrangers and the Agents
all fees and other amounts due and payable to them on or prior to the Fourth
Amendment Effective Date including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower in connection with this Amendment.


4
        

--------------------------------------------------------------------------------





SECTION 6.    Reaffirmation. Each of the Borrower and the Guarantors, by its
signature below, hereby (a) confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Credit Documents
to which it is a party, and agrees that, notwithstanding the effectiveness of
this Amendment or the Amended Credit Agreement, such guarantees, pledges and
grants of security interests shall continue to be in full force and effect and
shall continue to accrue to the benefit of the Lenders and the Secured Parties
and (b) confirms that all of the representations and warranties made by it
contained in the Amended Credit Agreement and each of the other Credit Documents
are true, correct and complete in all material respects on and as of the Fourth
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true,
correct and complete in all material respects as of such earlier date.
SECTION 7.    Effect of Amendment. All references in the other Credit Documents
to the Existing Credit Agreement shall be deemed to refer without further
amendment to the Amended Credit Agreement.
(a)    Except as expressly provided herein, neither this Amendment nor the
effectiveness of the Amended Credit Agreement shall extinguish the Obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Credit Document or any other
security therefor or any guarantee thereof, and the liens and security interests
in favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations. Nothing herein contained shall be
construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under the Existing Credit Agreement
or instruments guaranteeing or securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Amendment, the
Amended Credit Agreement or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Borrower under the
Existing Credit Agreement or the Borrower or any other Credit Party under any
Credit Document from any of its obligations and liabilities thereunder, and such
obligations are in all respects continuing with only the terms being modified as
provided in this Amendment and in the Amended Credit Agreement. The Existing
Credit Agreement and each of the other Credit Documents shall remain in full
force and effect, until and except as modified hereby. This Amendment shall
constitute a Credit Document and a Refinancing Amendment pursuant to Section
2.24(l) of the Existing Credit Agreement for all purposes of the Existing Credit
Agreement and the Amended Credit Agreement.
SECTION 8.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 10.1 of the Amended Credit Agreement.
SECTION 9.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.


5
        

--------------------------------------------------------------------------------





SECTION 10.    Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 11.    Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Amendment Arrangers to the extent set forth in (i)
the Credit Agreement and (ii) the Engagement Letter for their reasonable and
documented out-of-pocket expenses incurred in connection with this Amendment,
including the reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent and the Amendment Arrangers (in the case of
the Amendment Arrangers, as provided for in the Engagement Letter).
SECTION 12.    Counterparts. This Amendment may be executed in counterparts and
by different parties hereto on different counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7 hereof.
Delivery of an executed signature page to this Amendment by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
signed counterpart of this Amendment.
SECTION 13.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Remainder of Page Intentionally Left Blank]


6
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
LAS VEGAS SANDS, LLC
By: /s/ Patrick Dumont    
   Name: Patrick Dumont 
   Title: Chief Financial Officer



[Signature Page to Fourth Amendment]
        

--------------------------------------------------------------------------------







 
VENETIAN CASINO RESORT, LLC,
as a Guarantor
By: /s/ Patrick Dumont   
Name: Patrick Dumont
Title: Chief Financial Officer
 
SANDS EXPO & CONVENTION
CENTER, INC., as a Guarantor
By: /s/ Patrick Dumont   
Name: Patrick Dumont
Title: Chief Financial Officer
VENETIAN MARKETING, INC.,
as a Guarantor
By: /s/ Patrick Dumont   
Name: Patrick Dumont
Title: Chief Financial Officer
SANDS PENNSYLVANIA, INC.,
as a Guarantor
By: /s/ Patrick Dumont   
Name: Patrick Dumont
Title: Chief Financial Officer







[Signature Page to Fourth Amendment]
        

--------------------------------------------------------------------------------





 
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
By: /s/ Kimberley Snyder   
Name: Kimberley Snyder
Title: Director





[Signature Page to Fourth Amendment]
        

--------------------------------------------------------------------------------






EXHIBIT A
CONTINUING TERM
LENDER ADDENDUM
(Cashless Roll)
This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Fourth Amendment (the “Amendment”) to that certain Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as amended by the First Amendment thereto dated as of May 2, 2016, the
Second Amendment thereto dated as of August 12, 2016, and the Third Amendment
thereto dated as of December 27, 2016, the “Credit Agreement”), among LAS VEGAS
SANDS, LLC, as borrower (the “Borrower”), certain subsidiaries of the Borrower,
the several banks and other financial institutions party thereto (the
“Lenders”), THE BANK OF NOVA SCOTIA, as administrative agent for the Lenders,
and the other agents party thereto. Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.
By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loan
as a Refinancing Term Loan pursuant to a cashless roll on the Amendment
Effective Date in the amount of its Existing Term Loan and (iii) that, on the
Amendment Effective Date, it is subject to, and bound by, the terms and
conditions of the Amended Credit Agreement and the other Loan Documents as a
Lender thereunder and its Refinancing Term Loan will be a “Term B Loan” under
the Amended Credit Agreement.
Name of Institution:
 
 
 
Principal Amount of Term B Loan:
 



Executing as a Continuing Term Lender:
 
 
 
 
 
By:
/s/
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
 
By:
/s/
 
 
 
Name:
 
 
 
Title:
 





        